FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 8, 2021

                                     No. 04-21-00413-CV

     THE CITY OF LAREDO and City of Laredo Municipal Civil Service Commission,
                                 Appellants

                                               v.

                                     Tony H. MORENO,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVK-001767D1
                            Honorable Joe Lopez, Judge Presiding


                                        ORDER

       Appellant has filed a motion for a thirty-day extension of time to file a brief. We grant
the motion in part and order appellant’s brief filed by November 29, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court